Citation Nr: 1433856	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent on an extraschedular basis prior to February 19, 2010, for peripheral vascular disease of the right lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent on an extraschedular basis prior to February 19, 2010, for peripheral vascular disease of the left lower extremity.

3.  Entitlement to a disability rating in excess of 40 percent on an extraschedular basis since February 19, 2010, for peripheral vascular disease of the right lower extremity.

4.  Entitlement to a disability rating in excess of 40 percent on an extraschedular basis since February 19, 2010, for peripheral vascular disease of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is in the Veteran's file. 

A review of the long procedural history of this claim is instructive.  The Veteran has been service-connected for peripheral vascular disease of the bilateral lower extremities since June 1994.  The Veteran's initial rating was 20 percent for each extremity.  

The Veteran filed a claim for an increased rating for his peripheral vascular disease of the bilateral lower extremities in August 2005.  The RO denied this claim in a December 2005 rating decision.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in February 2007.  The Veteran then filed a timely substantive appeal.

The Veteran offered testimony at a Travel Board hearing in May 2009.  The Board remanded the claims for further development in September 2009.  

The case returned to the Board in July 2012.  The Board again remanded the claims for increased ratings.  However, the Board also granted entitlement to a total disability rating based on individual unemployability (TDIU), effective December 1, 2009.  

After the Board's remand, VA issued a rating decision in December 2012 that increased the ratings for the Veteran's peripheral vascular disease of the bilateral lower extremities to 40 percent for each leg, effective August 28, 2012.   

In November 2013, the Board extended the 40 percent ratings back to February 19, 2010.  It denied increased ratings on a schedular basis prior to and since that date, but remanded the issues of entitlement to extraschedular ratings.

In a November 2013 decision, a Decision Review Officer at the Appeals Management Center determined that extraschedular ratings are not warranted.  The case was then referred to the Director of Compensation Service for extraschedular consideration.  In January 2014, the Director concurred with the decision to deny an extraschedular rating for either lower extremity for any time period.  The case has now returned to the Board.  

As a result of this history, the only remaining claims before the Board are for extraschedular ratings for the Veteran's peripheral vascular disease of the bilateral lower extremities.  Increased ratings on a schedular basis were denied in the earlier November 2013 decision.  A TDIU was considered in the July 2012 Board decision.  These issues are therefore not before the Board and will not be discussed further.  



FINDINGS OF FACT

1.  The assigned schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  

2.  To the extent that the Veteran's symptoms are not contemplated by the assigned rating criteria, the Veteran's disabilities and symptomatology do not rise to the level of an exceptional disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent on an extraschedular basis prior to February 19, 2010, for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7199-7114, 7120 (2013).  

2.  The criteria for a disability rating in excess of 20 percent on an extraschedular basis prior to February 19, 2010, for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7199-7114, 7120 (2013).  

3.  The criteria for a disability rating in excess of 40 percent on an extraschedular basis since February 19, 2010, for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7199-7114, 7120 (2013).  

4.  The criteria for a disability rating in excess of 40 percent on an extraschedular basis since February 19, 2010, for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7199-7114, 7120 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of October 2005, March 2006, and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  Importantly, the January 2009 letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Relevant legal and regulatory information has also been provided in the February 2007 statement of the case and the various supplemental statements of the case, including the most recent SSOC of January 2014.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  Over the course of his appeal, the Veteran has had three VA examinations.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Instead, these examinations contain sufficient information to decide the Veteran's claims, and indeed have served as the basis for his ratings being increased and his being awarded a TDIU.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his increased ratings claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his current symptoms related to his service-connected disabilities.  The Veteran is not shown to be prejudiced on this basis.  

Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, the Board finds substantial compliance with its previous remands.  Specifically, the development ordered by the Board in its September 2009 and July 2012 remands has been accomplished (including obtaining examinations and private and VA medical treatment records).  In its November 2013 remand, the Board instructed that the claim be referred to the Director of the Compensation and Pension service for determination of whether extraschedular ratings are warranted.  The Director issued a decision in January 2014.  The Board finds substantial compliance with its various remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In summary, the duties to notify and to assist have been satisfied.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Entitlement to Extraschedular Ratings

Generally, determinations as to disability ratings are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

Finally, if an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Procedurally, the Board remanded the Veteran's claims in November 2013 in order that the issues of entitlement to extraschedular ratings could be referred to the Under Secretary or Director.  In January 2014, the Director of the Compensation and Pension Service denied an extraschedular rating for either lower extremity for any time period.  

Following referral, regardless of the decision of the Director, the Board may institute an extraschedular rating on its own accord.  However, for the reasons that follow, the Board determines that no extraschedular rating is warranted.

The Veteran's peripheral vascular disease of the bilateral lower extremities has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7199-7114.  Diagnostic Code 7114 rates arteriosclerosis obliterans.  Under this Code, claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrants a 20 percent rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrants a 40 percent rating.  

Prior to February 19, 2010, the Veteran's peripheral vascular disease was rated at 20 percent for each lower extremity; since then, the Veteran's peripheral vascular disease is rated at 40 percent for each lower extremity.  The evidence shows that the Veteran's symptomatology is described by the applicable rating criteria.  

Specifically, the evidence from this time includes VA examinations of October 2005, February 2010, and August 2012, as well as voluminous VA treatment records and the Veteran's statements and testimony regarding his disabilities.  The Veteran's main complaint throughout these treatment records was pain in his legs and difficulty walking.  These symptoms are expressly contemplated by the applicable rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7199-7114 (providing that a 20 percent rating is warranted with claudication on walking more than 100 yards).  

That being said, even if the Board were to find that the rating criteria did not reasonably describe the Veteran's disabilities and symptomatology, an extraschedular rating is not warranted, as there is no showing of an exceptional disability picture.  Such a showing may be made with evidence of marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1)

With regard to his employment, the evidence shows that the Veteran was employed as a truck driver until 2009; prior to his May 2009 surgery, the evidence does not show that the Veteran's disabilities resulted in marked interference with employment.  For instance, a June 2006 VA treatment record reflects that the Veteran denied that his service-connected peripheral vascular disease caused a problem with his driving.  Other records reflect that the Veteran continued working during this time, though he complained of difficulty walking at truck stops.  

That being said, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  A disability rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

From the time of his May 2009 surgery on, the Veteran has not worked or only worked sporadically.  However, during this entire period, he has either been in receipt of a TDIU or of a temporary total rating.  Both ratings adequately account for the interference with employment presented by the Veteran's service-connected peripheral vascular disease.  

With regard to hospitalization, VA and private treatment records show that the Veteran was hospitalized at a VA facility in February 2008, that he underwent surgery in May 2009 at a VA facility, and that he was hospitalized at a private facility in September 2009.  

Three hospitalizations over a decade long appeal period do not rise to the level of "frequent hospitalizations" as required for an extraschedular rating.  Further, it is not clear that the February 2008 hospitalization was directly related to his service-connected peripheral vascular disease.  The records from that time suspected that his complaints were due to a muscle strain and not due to his service-connected disabilities.  With respect to the May 2009 and September 2009 hospitalizations, the Veteran has already been awarded temporary total ratings that cover both of these hospitalizations.  

As previously noted, in January 2014, the Director concurred with the decision to deny an extraschedular rating for either lower extremity for any time period.  The Board concurs as well.

In summary, the evidence shows that, at all time during the appeal period, the Veteran's symptomatology was contemplated by the applicable rating criteria.  To any extent that his symptomatology was not contemplated, there is no evidence that the Veteran's peripheral vascular disease of the bilateral lower extremities presented an exceptional disability.  There is no doubt to be resolved.  Extraschedular ratings for the Veteran's peripheral vascular disease of the bilateral lower extremities are not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent on an extraschedular basis prior to February 19, 2010, for peripheral vascular disease of the right lower extremity is denied.

Entitlement to a disability rating in excess of 20 percent on an extraschedular basis prior to February 19, 2010, for peripheral vascular disease of the left lower extremity is denied. 

Entitlement to a disability rating in excess of 40 percent on an extraschedular basis since February 19, 2010, for peripheral vascular disease of the right lower extremity is denied.

Entitlement to a disability rating in excess of 40 percent on an extraschedular basis since February 19, 2010, for peripheral vascular disease of the left lower extremity is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


